Citation Nr: 1425060	
Decision Date: 06/04/14    Archive Date: 06/16/14

DOCKET NO.  10-25 730	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for an anxiety disorder.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher Murray, Counsel


INTRODUCTION

The Veteran had active military service from November 1983 to November 2004.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

The Veteran testified before the Board at a December 2012 hearing conducted via videoconference.  A transcript of the hearing is of record.


FINDING OF FACT

The Veteran has been diagnosed with a generalized anxiety disorder that is etiologically related to his period of active service.


CONCLUSION OF LAW

An anxiety disorder was incurred in active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Since the entire benefit sought on appeal has been granted, no purpose would be served by undertaking an analysis of whether there has been compliance with the notice and duty to assist requirements set out at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002)).  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

Analysis

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

The Veteran claims service connection for an acquired psychiatric disorder, diagnosed as an anxiety disorder, as directly related to his period of active service.  He has testified that, while in service prior to his retirement, he suffered from symptoms of depression.  He has further testified that he did not report or seek treatment for such symptomatology while in service out of fear it would harm his career in the military.

The Veteran has been diagnosed with a primary diagnosis of generalized anxiety disorder, and a secondary diagnosis of dysthymic disorder.  In support of his claim, the Veteran has provided lay statements from family members and other veterans discussing symptoms they observed while the Veteran was on active duty.  For example, the Veteran's sister stated that he confided in her "that he was having increasing difficulty dealing with everyday stressors at both home and work."  Further, K.R., a veteran with 24 years military service of his own, stated that he noticed the Veteran displaying multiple signs of depression, including irritability, nervousness, stress and fatigue.  Finally, an October 2012 private treatment record notes the Veteran's reports of depression and anxiety since 1999.  The private physician notes that it is more likely than not that the Veteran's current depression and anxiety were present prior to his retirement in 2004 due to the stress of his postings while in active service.

The Veteran was provided a VA contract examination in September 2009, at which time the examiner opined that it is less likely as not that the Veteran's current psychiatric disorder is due to his service-connected disabilities, as his emotional symptoms began before his medical problems.  In a September 2010 independent medical opinion obtained by VA, the examiner opined that the Veteran's psychiatric disability is not related to his active service, noting the Veteran's inconsistent statements regarding the onset of symptomatology, including the denial of depressive symptoms at retirement.

Despite the negative etiological opinion contained in the 2009 and 2010 VA contract opinions, the Board finds Veteran's reports of in-service symptomatology of depression and anxiety, supported by several lay statements, are credible.  Therefore, the October 2012 private opinion, which is based solely on the Veteran's reported history, is assigned significant probative value.  See generally Nieves-Rodriguez v. Peake, 22 Vet. App. 296 (2008).

In Gilbert v. Derwinski, 1 Vet. App. 49 (1990), the Court stated that "a Veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  Entitlement need not be established beyond a reasonable doubt, by clear and convincing evidence, or by a fair preponderance of the evidence.  Under the benefit of the doubt doctrine established by Congress, when the evidence is in "relative equipoise, the law dictates that the Veteran prevails."  Id. 

In light of the positive private medical opinion and supporting lay statements regarding in-service symptomatology, and resolving all doubt in favor of the Veteran, the Board finds that service connection for an anxiety disorder is warranted.





ORDER

Service connection for an anxiety disorder is granted, subject to the laws and regulations governing the payment of monetary benefits.




____________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


